    


EXHIBIT 10.1
INDEMNITY AGREEMENT


This Indemnity Agreement, dated as of June 1, 2018 is made by and between Bloom
Energy Corporation, a Delaware corporation (the “Company”), and _____, a
director, officer or key employee of the Company or one of the Company’s
subsidiaries or other service provider who satisfies the definition of
Indemnifiable Person set forth below (the “Indemnitee”).


RECITALS


A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;


B.    The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;


C.    Section 145 of the Delaware General Corporation Law (“Section 145”),
empowers the Company to indemnify by agreement its officers, directors,
employees and agents, and persons who serve, at the request of the Company, as
directors, officers, employees or agents of other corporations, partnerships,
joint ventures, trusts or other enterprises, and expressly provides that the
indemnification provided thereby is not exclusive; and


D.    The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.


AGREEMENT


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.    Definitions.


32902/00018/FW/4200480.3

--------------------------------------------------------------------------------




(a)    Affiliate. For purposes of this Agreement, “Affiliate” of the Company
means any corporation, partnership, limited liability company, joint venture,
trust or other enterprise in respect of which Indemnitee is or was or will be
serving as a director, officer, trustee, manager, member, partner, employee,
agent, attorney, consultant, member of the entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise), fiduciary, or in any other similar capacity at the request, election
or direction of the Company, or as a deemed fiduciary thereto, and including,
but not limited to, any employee benefit plan of the Company or a Subsidiary or
Affiliate of the Company.
(b)    Change in Control. For purposes of this Agreement, “Change in Control”
means (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Subsidiary or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or Subsidiary, is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding capital stock (provided, however, that following the
consummation of a firmly underwritten initial public offering registered under
the Securities Act of 1933, as amended, of the Company’s capital stock, a
person’s becoming the Beneficial Owner, directly or indirectly, of securities
representing more than 50% of the total voting power represented by the
Company’s then outstanding capital stock shall not be a Change in Control if
such person has become such owner by becoming the Beneficial Owner of shares of
the Company’s Class B Common Stock) or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the outstanding capital stock of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into capital stock of the surviving entity) at least 50% of the
total voting power represented by the capital stock of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
(c)    Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs),
paid or incurred by Indemnitee in connection with either the investigation,
defense or appeal of, or being a witness in, a Proceeding, or establishing or
enforcing a right to indemnification under this Agreement, Section 145 or
otherwise; provided, however, that Expenses shall not include any judgments,
fines, ERISA excise taxes or penalties or amounts paid in settlement of a
Proceeding.


2

--------------------------------------------------------------------------------




(d)    Indemnifiable Event.    For purposes of this Agreement, “Indemnifiable
Event” means any event or occurrence related to Indemnitee’s service for the
Company or any Subsidiary or Affiliate as an Indemnifiable Person (as defined
below), or by reason of anything done or not done, or any act or omission, by
Indemnitee in any such capacity.
(e)    Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.
(f)    Independent Counsel. For purposes of this Agreement, “Independent
Counsel” means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time in question and that would not,
under applicable standards of professional conduct, have a conflict of interest
in representing either the Company or Indemnitee.
(g)    Independent Director. For purposes of this Agreement, “Independent
Director” means a member of the Board who is not a party to the Proceeding for
which a claim is made under this Agreement.
(h)    Other Liabilities. For purposes of this Agreement, “Other Liabilities”
means any and all liabilities of any type whatsoever (including, but not limited
to, judgments, fines, penalties, ERISA (or other benefit plan related) excise
taxes or penalties, and amounts paid in settlement and all interest, taxes,
assessments and other charges paid or payable in connection with or in respect
of any such judgments, fines, ERISA (or other benefit plan related) excise taxes
or penalties, or amounts paid in settlement).
(i)    Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or any other type
whatsoever, preliminary, informal or formal, including any arbitration or other
alternative dispute resolution and including any appeal of any of the foregoing.
(j)    Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity
of which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.
2.    Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Indemnifiable Person in the capacity or capacities in which
Indemnitee currently serves the Company as an Indemnifiable Person, and any
additional capacity in which Indemnitee may agree to serve, until such time as
Indemnitee’s service in a particular capacity shall end according to the terms
of an agreement, the Company’s Certificate of Incorporation or Bylaws, governing
law, or otherwise. Nothing contained in this Agreement is intended to create any
right to continued employment or other form of service for the Company or a
Subsidiary or Affiliate of the Company by Indemnitee.


3

--------------------------------------------------------------------------------




3.    Mandatory Indemnification.
(a)    Agreement to Indemnify. In the event Indemnitee is a person who was or is
a party to or witness in or is threatened to be made a party to or witness in
any Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent not prohibited by the provisions of the Company’s Bylaws
and the Delaware General Corporation Law (“DGCL”), as the same may be amended
from time to time (but only to the extent that such amendment permits the
Company to provide broader indemnification rights than the Bylaws or the DGCL
permitted prior to the adoption of such amendment).
(b)    Exception for Amounts Covered by Corporate Insurance and Third Parties.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA excise taxes or penalties
and amounts paid in settlement) to the extent such have been paid directly to
Indemnitee (or paid directly to a third party on Indemnitee’s behalf) by any
directors and officers, or other type, of insurance maintained by the Company or
pursuant to other indemnity arrangements with third parties; provided, however,
that payment made to Indemnitee pursuant to an insurance policy purchased and
maintained by Indemnitee at his or her own expense of any amounts otherwise
indemnifiable or obligated to be made pursuant to this Agreement shall not
reduce the Company’s obligations to Indemnitee pursuant to this Agreement.
(c)     Company Obligations Primary. The Company hereby acknowledges that
Indemnitee may have rights to indemnification for Expenses and Other Liabilities
provided by __________ (“Other Indemnitor”). The Company agrees with Indemnitee
that the Company is the indemnitor of first resort of Indemnitee with respect to
matters for which indemnification is provided under this Agreement and that the
Company will be obligated to make all payments due to or for the benefit of
Indemnitee under this Agreement without regard to any rights that Indemnitee may
have against the Other Indemnitor. The Company hereby waives any equitable
rights to contribution or indemnification from the Other Indemnitor in respect
of any amounts paid to Indemnitee hereunder. The Company further agrees that no
reimbursement of Other Liabilities or payment of Expenses by the Other
Indemnitor to or for the benefit of Indemnitee shall affect the obligations of
the Company hereunder, and that the Company shall be obligated to repay the
Other Indemnitor for all amounts so paid or reimbursed to the extent that the
Company has an obligation to indemnify Indemnitee for such Expenses or Other
Liabilities hereunder.
4.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the DGCL. In any review or
Proceeding to determine the extent of indemnification, the Company shall bear
the


4

--------------------------------------------------------------------------------




burden to establish, by clear and convincing evidence, the lack of a successful
resolution of a particular claim, issue or matter and which amounts sought in
indemnity are allocable to claims, issues or matters which were not successfully
resolved.
5.    Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (i) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that provided to the
Chairman of the Board or the Chief Executive Officer of the Company and (ii) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to the Chairman of the Board or the Chief Executive
Officer of the Company. The purchase, establishment and maintenance of any such
insurance or other arrangements shall not in any way limit or affect the rights
and obligations of the Company or of Indemnitee under this Agreement except as
expressly provided herein, and the execution and delivery of this Agreement by
the Company and Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
insurance or other arrangement. In the event of a Change in Control subsequent
to the date of this Agreement, or the Company’s becoming insolvent, including
being placed into receivership or entering the federal bankruptcy process, the
Company shall maintain in force any and all insurance policies then maintained
by the Company in providing insurance--directors’ and officers’ liability,
fiduciary, employment practices or otherwise--in respect of the individual
directors and officers of the Company, for a fixed period of six years
thereafter. Such coverage shall be non-cancellable and shall be placed and
serviced by the Company’s incumbent insurance broker or a broker selected by a
majority of the Independent Directors.
6.    Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
reasonably incurred by Indemnitee in connection with (including in preparation
for) a Proceeding related to an Indemnifiable Event within (30) days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee. The right to advances under this
section shall in all events continue until final disposition of any Proceeding,
including any appeal therein. Indemnitee hereby undertakes to repay such amounts
advanced if, and only if and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company
under the provisions of this Agreement or the DGCL, and no additional form of
undertaking with respect to such obligation to repay shall be required.
Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee hereunder
shall be unsecured and shall not be subject to the accrual or payment of any
interest thereon. Advances shall be made without regard to Indemnitee’s ability
to pay. In the event that Indemnitee’s request for the advancement of expenses
shall be accompanied by an affidavit of counsel to Indemnitee to the effect that
such


5

--------------------------------------------------------------------------------




counsel has reviewed such Expenses and that such Expenses are reasonable in such
counsel’s view, then such expenses shall be deemed reasonable in the absence of
clear and convincing evidence to the contrary.
7.    Notice and Other Indemnification Procedures.
(a)    Notification. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof. However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.
(b)    Insurance and Other Matters. If, at the time of the receipt of a notice
of the commencement of a Proceeding pursuant to Section 7(a) above, the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies.
(c)    Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to Indemnitee of the Company’s election to
assume the defense of such Proceeding, the approval by Indemnitee (which
approval shall not be unreasonably withheld) of counsel designated by the
Company and the retention of such counsel by the Company, the Company will not
be liable to Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding.
If (A) the employment of counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have notified the Board in writing that
Indemnitee has reasonably concluded that there is likely to be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company fails to employ counsel to assume the defense of such
Proceeding, the fees and expenses of Indemnitee’s counsel shall be subject to
indemnification and/or advancement pursuant to the terms of this Agreement.
Nothing herein shall prevent Indemnitee from employing counsel for any such
Proceeding at Indemnitee’s expense. Indemnitee agrees that any such separate
counsel retained by Iindemnitee will be a member of any approved list of panel
counsel under the Company’s applicable directors’ and officers’ insurance
policy, should the applicable policy provide for a panel of approved counsel.
(d)    Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding


6

--------------------------------------------------------------------------------




effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred subsequent to the date of this Agreement, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense, Other Liability,
penalty, limitation or detriment on Indemnitee, whether indemnifiable under this
Agreement or otherwise, without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold consent from any settlement
of any Proceeding. The Company shall promptly notify Indemnitee upon the
Company’s receipt of an offer to settle, or if the Company makes an offer to
settle, any Proceeding, and provide Indemnitee with a reasonable amount of time
to consider such settlement, in the case of any such settlement for which the
consent of Indemnitee would be required hereunder. The Company shall not, on its
own behalf, settle any part of any Proceeding to which Indemnitee is a party
with respect to other parties (including the Company) without the written
consent of Indemnitee if any portion of the settlement is to be funded from
insurance proceeds unless approved by a majority of the Independent Directors,
provided that this sentence shall cease to be of any force and effect if it has
been determined in accordance with this Agreement that Indemnitee is not
entitled to indemnification hereunder with respect to such Proceeding or if the
Company’s obligations hereunder to Indemnitee with respect to such Proceeding
have been fully discharged.
8.    Determination of Right to Indemnification.
(a)    Success on the Merits or Otherwise. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any Proceeding referred
to in Section 3(a) above or in the defense of any claim, issue or matter
described therein, the Company shall indemnify Indemnitee against Expenses
actually and reasonably incurred in connection therewith. For these purposes,
Indemnitee will be deemed to have been “successful on the merits” in
circumstances including but not limited to the termination of any Proceeding or
of any claim, issue or matter therein, by the winning of a dismissal (with or
without prejudice), motion for summary judgment or settlement (with or without
court approval).
(b)    Indemnification in Other Situations. In the event that Section 8(a) is
inapplicable, the Company shall also indemnify Indemnitee if Indemnitee has not
failed to meet the applicable standard of conduct for indemnification.
(c)    Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:
a.    Those members of the Board who are Independent Directors even though less
than a quorum;
b.    A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or


7

--------------------------------------------------------------------------------




c.    Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.
If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum.
The selected forum shall be referred to herein as the “Reviewing Party”.
Notwithstanding the foregoing, following any Change in Control subsequent to the
date of this Agreement, the Reviewing Party shall be Independent Counsel
selected in the manner provided in c. above.
(d)    As soon as practicable, and in no event later than thirty (30) days after
receipt by the Company of written notice of Indemnitee’s choice of forum
pursuant to Section 8(c) above, the Company and Indemnitee shall each submit to
the Reviewing Party such information as they believe is appropriate for the
Reviewing Party to consider. The Reviewing Party shall arrive at its decision
within a reasonable period of time following the receipt of all such information
from the Company and Indemnitee, but in no event later than thirty (30) days
following the receipt of all such information, provided that the time by which
the Reviewing Party must reach a decision may be extended by mutual agreement of
the Company and Indemnitee. All Expenses associated with the process set forth
in this Section 8(d), including but not limited to the Expenses of the Reviewing
Party, shall be paid by the Company.
(e)    Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that Indemnitee is not entitled to indemnification with respect
to a specific Proceeding, Indemnitee shall have the right to apply to the Court
of Chancery, for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement.
(f)    Expenses. The Company shall indemnify Indemnitee against all Expenses
incurred by Indemnitee in connection with any hearing or Proceeding under this
Section 8 involving Indemnitee and against all Expenses and Other Liabilities
incurred by Indemnitee in connection with any other Proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement unless a court of competent jurisdiction
finds that each of the material claims of Indemnitee in any such Proceeding was
frivolous or made in bad faith.
(g)    Determination of “Good Faith”. For purposes of any determination of
whether Indemnitee acted in “good faith”, Indemnitee shall be deemed to have
acted in good faith if in taking or failing to take the action in question
Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate, including financial statements, or on information,
opinions, reports or statements provided to Indemnitee by the officers or other
employees of the Company or a Subsidiary or Affiliate in the course of their
duties, or on the advice of legal counsel for the Company or a Subsidiary or
Affiliate, or on information or records given or reports made to the Company or
a Subsidiary or Affiliate by an independent


8

--------------------------------------------------------------------------------




certified public accountant or by an appraiser or other expert selected by the
Company or a Subsidiary or Affiliate, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company or a
Subsidiary or Affiliate. In connection with any determination as to whether
Indemnitee is entitled to be indemnified hereunder, or to advancement of
expenses, the Reviewing Party or court shall presume that Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification
or advancement of Expenses, as the case may be, and the burden of proof shall be
on the Company to establish, by clear and convincing evidence, that Indemnitee
is not so entitled. The provisions of this Section 8(g) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failures to act, of any
other person serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.
9.    Exceptions. Any other provision herein to the contrary notwithstanding,
(a)    Claims Initiated by Indemnitee. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (1) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, any other statute or law, as permitted under Section 145, or
otherwise, (2) where the Board has consented to the initiation of such
Proceeding, or (3) with respect to Proceedings brought to discharge Indemnitee’s
fiduciary responsibilities, whether under ERISA or otherwise, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate; or
(b)    Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any suit in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
(c)    Unlawful Indemnification. The Company shall not be obligated pursuant to
the terms of this Agreement to indemnify Indemnitee for Other Liabilities if
such


9

--------------------------------------------------------------------------------




indemnification is prohibited by law as determined by a court of competent
jurisdiction in a final adjudication not subject to further appeal.
10.    Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.
11.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
12.    Supersession, Modification and Waiver. This Agreement supersedes any
prior indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates. If the Company and Indemnitee have previously
entered into an indemnification agreement providing for the indemnification of
Indemnitee by the Company, parties entry into this Agreement shall be deemed to
amend and restate such prior agreement to read in its entirety as, and be
superseded by, this Agreement. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
and except as expressly provided herein, no such waiver shall constitute a
continuing waiver.
13.    Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs and personal and legal
representatives. In addition, the Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) by
written agreement to assume and agree to perform this Agreement.
14.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (ii) if mailed by


10

--------------------------------------------------------------------------------




certified or registered mail with postage prepaid, return receipt requested, on
the signing by the recipient of an acknowledgement of receipt form accompanying
delivery through the U.S. mail, (iii) personal service by a process server, or
(iv) delivery to the recipient’s address by overnight delivery (e.g., FedEx, UPS
or DHL) or other commercial delivery service. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice complying with the provisions of this Section 14.
Delivery of communications to the Company with respect to this Agreement shall
be sent to the attention of the Company’s General Counsel.
15.    No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under Section
8(e) of this Agreement shall be a defense to Indemnitee’s claim or create a
presumption that Indemnitee has failed to meet any particular standard of
conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.
16.    Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s heirs, executors and administrators.
17.    Subrogation and Contribution. (a) Except as otherwise expressly provided
in this Agreement, in the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors,


11

--------------------------------------------------------------------------------




officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
18.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
20.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
21.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
22.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.
[Signature Page Follows]




12

--------------------------------------------------------------------------------






The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.
 
 
BLOOM ENERGY CORPORATION:
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
 
 
 
 
 
 
 John Doerr
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 









SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT